This is an appeal on questions of law from the Court of Common Pleas of Hamilton county. The plaintiff, an employee of The A. Nash Tailoring Company, was employed as a pants presser, operating a power machine equipped with a steaming device and controlled by a pedal which plaintiff operated with his right foot. A considerable pressure was required to trip the pedal.
The evidence develops that the constant operation of the machine by pressure upon the pedal produced a callous upon the right foot of the plaintiff; that later a blister appeared about the callous, which broke one day while he was operating the machine.
The number of garments pressed during a week or day varied, sometimes reaching the number of 3000 in one week.
Upon going to his home on the day the blister broke *Page 421 
and examining his foot, plaintiff found a considerable quantity of liquid in his shoe, and, also, that there was quite an amount of separation.
He was attended by a physician. The testimony of the doctors is that a cancerous condition has followed the injury to the foot.
There is no question that the present condition of the plaintiff's foot is due to his employment, grew out of it, and was caused by an injury incurred in the course of his employment, and by reason thereof. It was not self-inflicted, as that expression is used in the law.
The Constitution of Ohio, Section 35 of Article II, provides in part:
"For the purpose of providing compensation to workmen and their dependents, for death, injuries or occupational disease, occasioned in the course of such workmen's employment, laws may be passed establishing a state fund to be created by compulsory contribution thereto by employers, and administered by the state, determining the terms and conditions upon which payment shall be made therefrom."
Section 1465-68, General Code, provides in part:
"Every employee mentioned in Section 1465-61, who is injured, and the dependents of such as are killed in the course of employment, wheresoever such injury has occurred, provided the same was not purposely self-inflicted, on or after January 1st, 1914, shall be paid such compensation out of the state insurance fund for loss sustained on account of such injury or death as is provided in the case of other injured or killed employees, and shall be entitled to receive such medical, nurse and hospital services and medicines, and such amount of funeral expenses as are payable in the case of other injured or killed employees."
This law defines the substituted rights of the employee. *Page 422 
We consider that the facts stated justify the verdict of the jury awarding participation in the State Insurance Fund.
The judgment is affirmed.
Judgment affirmed.
HAMILTON and MATTHEWS, JJ., concur.